RUSSELL, Judge.
James C. Green appeals from an order of the trial court upholding a final jeopardy assessment of marijuana and controlled substances tax in the amount of $31,752 entered against him by the department of revenue. We affirm.
On appeal Green contends that the order is contrary to the great weight and preponderance of the evidence and that the marijuana and controlled substances tax is unconstitutional as written and applied because, he says, there is arbitrary application and assessment, the amount of tax and penalty is unreasonable and arbitrary, there is double jeopardy, and compliance with the statute violates a person’s right against self-incrimination.
However, the appellant’s brief does not contain legal authority to support his arguments; therefore, this court is precluded from considering the issues presented. Rule 28(a)(5), Alabama Rules of Appellate Procedure; May v. State Department of Human Resources, 512 So.2d 781 (Ala.Civ. App.1987).
This case is due to be affirmed.
AFFIRMED.
ROBERTSON, P.J., and THIGPEN, J., concur.